Exhibit 10.10

 

LOGO [g297822003.jpg]

NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE

MASTECH DIGITAL, INC.

STOCK INCENTIVE PLAN

(as amended and restated)

(the “Plan”)

This Agreement is made as of the date set forth on Schedule A hereto (the “Grant
Date”) by and between Mastech Digital, Inc., a Pennsylvania corporation (the
“Corporation”), and the person named on Schedule A hereto (the “Optionee”).

WHEREAS, Optionee is a valuable employee of the Corporation or one of its
subsidiaries and the Corporation considers it desirable and in its best interest
that Optionee be given an inducement to acquire a proprietary interest in the
Corporation and an incentive to advance the interests of the Corporation by
granting the Optionee an option to purchase shares of common stock of the
Corporation (the “Common Stock”);

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that as of the Grant Date, the Corporation hereby grants Optionee an option to
purchase from it, upon the terms and conditions set forth in the Plan, that
number of shares of the authorized and unissued Common Stock of the Corporation
as is set forth on Schedule A hereto.

Terms of Stock Option. The option to purchase Common Stock granted hereby is
subject to the terms, conditions, and covenants set forth in the Plan as well as
the following:

 

  a) This option shall constitute a Non-Qualified Stock Option which is not
intended to qualify under Section 422 of the Internal Revenue Code of 1986, as
amended;

 

  b) The per share exercise price for the shares subject to this option is set
forth on Schedule A hereto;

 

  c) If the Corporation’s shareholders do not approve an increase in the number
of shares reserved under the Plan at the annual shareholder meeting held in
2016, (a) this option will be deemed forfeited ab initio without any further
action by the Corporation and/or the Optionee and (b) no further compensation
will be due to the Optionee. If such share increase is timely approved by the
Corporation’s shareholders, this option shall vest in accordance with the
vesting schedule set forth on Schedule A hereto;

 

  d) No portion of this option may be exercised more than ten (10) years from
the Grant Date; and

 

  e) If requested by the Company, the Optionee shall have signed an Employment
Agreement in a form satisfactory to the Company, as evidenced by the Company’s
execution of such Employment Agreement.

 

1



--------------------------------------------------------------------------------

Payment of Exercise Price. This option may be exercised, in part or in whole,
only by written request to the Corporation accompanied by payment of the
exercise price in full either (i) in cash for the shares with respect to which
it is exercised; (ii) by delivering to the Corporation a notice of exercise with
an irrevocable direction to a broker-dealer registered under the Act to sell a
sufficient portion of the shares and deliver the sale proceeds directly to the
Corporation to pay the exercise price; or (iii) by delivering shares of Common
Stock or a combination of shares and cash having an aggregate Fair Market Value
(as defined in the Plan) equal to the exercise price of the shares being
purchased; provided, however, that shares of Common Stock delivered by the
Optionee may be accepted as full or partial payment of the exercise price for
any exercise of the option hereunder only if the shares have been held by the
Optionee for at least six (6) months. To the extent required by the Corporation,
Optionee shall also tender at the time of exercise cash equal to the amount of
federal and state withholding taxes due in connection with such exercise.

Miscellaneous.

 

  a) This Agreement is binding upon the parties hereto and their respective
heirs, personal representatives, successors and assigns.

 

  b) This Agreement will be governed and interpreted in accordance with the laws
of the Commonwealth of Pennsylvania, and may be executed in more than one
counterpart, each of which shall constitute an original document.

 

  c) No alterations, amendments, changes or additions to this agreement will be
binding upon either the Corporation or Optionee unless reduced to writing and
signed by both parties.

 

  d) Optionee acknowledges receipt of a copy of the Plan as presently in effect.
All of the terms and conditions of the Plan are incorporated herein by reference
(including but not limited to capitalized terms not otherwise defined herein)
and this option is subject to such terms and conditions in all respects.

 

  e) This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof, and supersede any prior written or
oral agreements.

In witness whereof, the parties have executed this Agreement as of the Grant
Date.

 

MASTECH DIGITAL, INC. By:       John J. Cronin, Jr.

OPTIONEE    

 

2



--------------------------------------------------------------------------------

Schedule A

 

  1. Optionee:

 

  2. Grant Date:

 

  3. Number of Shares of Common Stock covered by the Option:

 

  4. Exercise Price:

 

  5. Subject to the condition set forth in subsection (c) of the section of the
Agreement entitled “Terms of the Stock Options,” the Option shall vest in
accordance with the following schedule:

 

  (i)              shares shall vest on             ;

 

  (ii)              shares shall vest on             ;

 

  (iii)              shares shall vest on             ;

 

  (iv)              shares shall vest on             ;

 

  (v)              shares shall vest on             .

Vesting ceases immediately on termination of employment for any reason, and any
portion of the Option that has not vested on or prior to the date of such
termination is forfeited on such date.

 

3



--------------------------------------------------------------------------------

  6. The last day on which the vested portion of the Option may be exercised is
the earliest of:

 

  (i)                     ;

 

  (ii) the date on which the Optionee’s employment terminates for “cause” (as
defined in the Plan) or on which the Optionee becomes an officer, director,
employee or consultant of a “Competing Business” (as defined in the Plan);

 

  (iii) three months after the Optionee’s termination of employment other than
for “cause” or due to disability or retirement (as defined in the Plan); or

 

  (iv) one year following the Optionee’s death or his termination of employment
due to disability or retirement (as defined in the Plan).

 

 

 

Initials of Authorized Officer of MASTECH DIGITAL, INC.

 

 

Optionee’s Initials

 

4